Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 10, 1974, convicting him of kidnapping in the second degree and other crimes, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of kidnapping in the second degree and the sentence imposed thereon, and the count for said crime is dismissed. As so modified, judgment affirmed. The proof of kidnapping in the second degree (Penal Law, § 135.20) was insufficient, since the evidence showed that any detention of the victim was incidental to the commission of the crimes of rape and sexual misconduct (People v Lombardi, 20 NY2d 266). Rabin, Acting P. J., Hopkins, Latham, Munder and Shapiro, JJ., concur.